Markewich and Bloom, JJ.,
dissent in a memorandum by Bloom, J., as follows: This appeal seeks to review the determination of the Board of Trustees of the New York City Teachers’ Retirement System, denying disability retirement to petitioner. Petitioner argues that she was denied due process inasmuch as one of the members of the medical board was an independent expert retained by a prior medical board to examine her and report on her condition. We think the point is well taken. Even though the evidence, to support the medical board’s finding is substantial, it is well within the realm of possibility that a subconscious reaction on the part of the other members of the board to substantiate the conclusion reached by their colleague influence their determination. This, we think, *571transcended the perimeters of due process. Accordingly, we would reverse and remand the matter for reconsideration before a different medical board.